UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 6, 2014 BioLife Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 0-18710 94-3076866 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 3303 Monte Villa Parkway Bothell, Washington 98021 (Address of principal executive offices, including zip code) (425) 402-1400 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.24d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.23e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On August 6, 2014, BioLife Solutions, Inc. (the “Company”) held its 2014 Annual Meeting of Stockholders (the“Annual Meeting”) at its principal executive office in Bothell, Washington. At the Annual Meeting, the Company’s stockholders approved each of the following proposals set forth in the Company’s Definitive Proxy Statement on Schedule 14A, which was filed with the Securities and Exchange Commission on June20, 2014: Proposal 1: The Company’s stockholders elected the following directors to hold office until the 2015 Annual Meeting: Name Votes For Votes Withheld Broker Non-Votes Michael Rice Raymond Cohen Andrew Hinson Joseph Schick Rick Stewart Proposal 2: The Company’s stockholders ratified the appointment of Peterson Sullivan LLP as our independent registered public accounting firm for 2014, as set forth below: Votes For Votes Against Abstain Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOLIFE SOLUTIONS, INC. Dated: August 8, 2014 By: /s/Daphne Taylor Daphne Taylor Chief Financial Officer 3
